Citation Nr: 1641431	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  10-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant meets the basic eligibility requirements for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC), based on a claim of clear and unmistakable error in a January 2002 decision by the Director, VA Compensation and Pension Service (C&P Director), which determined that the Veteran had forfeited all his rights, claims, and benefits under the laws administered by the Department of Veterans Affairs due to a fraudulent claim for additional benefit.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The appellant served with the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East) during World War II.  He was a Prisoner of War (POW) from May 1942 to September 1942. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In October 2010, the Board remanded the claim for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 2002, the C&P Director determined that the Veteran had forfeited all his rights, claims, and benefits under the laws administered by the Department of Veterans Affairs due to a fraudulent claim for additional benefits.  

2.  The January 2002 C&P Director's determination, that the Veteran had forfeited all his rights, claims, and benefits under the laws administered by the Department of Veterans Affairs due to a fraudulent claim for additional benefits, was not based on CUE as it represented an application of the known facts to the law then in existence; the factual evidence showed that the Veteran had submitted fraudulent documentation in support of his claim for increased compensation based on unemployability.

3.  Legal entitlement to a one-time payment from the FVEC fund is barred as a matter of law, as the appellant has forfeited all rights, claims, and benefits administered by VA.


CONCLUSIONS OF LAW

1.  The January 2002 C&P Director's determination, that that the Veteran had forfeited all his rights, claims, and benefits under the laws administered by the Department of Veterans Affairs due to a fraudulent claim for additional benefits, was not clearly and unmistakably erroneous; that unappealed determination is final.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104, 3.105(a) (2015).

2.  The requirements for eligibility to a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501(a) (West 2014 & Supp. 2015); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.203, 3.901 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to payment from the Filipino Veterans Equity Compensation Fund.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Section 1002 establishes that this is a compensation fund (unrelated to insurance benefits) administered by VA.  

Background

The Veteran served with the Philippine Commonwealth Army, USAFFE during World War II.  He was a POW from May 1942 to September 1942. 

In October 1993, the RO granted service connection for a duodenal ulcer, and malaria.

In January 2000, the Veteran, who was (and who currently remains) a resident of the Republic of the Philippines, filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran submitted three letters in association with his claim, from Lidros Services Contractor, Inc. (Lidros), Office of the Barangay Chairman (OBC), and Lu Chu Shin Yee Works (LCSYW), in which it was stated that his was applications for interviewer for technical personnel, clerk and investigator, and maintenance supervisor, had been rejected due to "health and age requirement," "health and age," or "health reason," respectively.  The letters were signed by what appeared to be the Lidros company president, the Barangay Captain, and an employee of the LCSYW personnel department.  

In February 2000, the Veteran was afforded a VA examination in which the examiner determined that the Veteran's malaria, and history of PUD (peptic ulcer disease), had no effect on his employment.

In August 2000, following submission of a claim for service connection for heart disease based on the presumption afforded former prisoners of war, the Veteran was afforded a heart examination.  The diagnosis was ASHD (arteriosclerotic heart disease).  The examiner concluded that the Veteran could do his normal physical activities, and that more than light manual labor was feasible.  

In August 2000, the RO requested a field examination to assess the authenticity of the Veteran's letters submitted with his TDIU claim, to include an interview with the Veteran in which he was to be asked inter alia to detail his efforts to obtain employment, and whether or not he was assisted by anyone else while preparing his claim.

A "report of field examination" (VA Form 21-3537b) ("Field Examination Report"), dated in February 2001, showed the following: The case was developed in January 2001.  The Veteran was photographed, and fingerprint impressions and specimen signatures were obtained from him.  Investigation showed that the evidence submitted by the Veteran was fraudulent.  

With regard to the Lidros letter, an employee of Lidros knew the Veteran "as an agent who had recommended a few applicants to the company."  The employee disclosed that the Veteran had never applied for any job at the company, and stated that he (the employee) would have known if he had, since he interviewed all applicants as a part of the pre-screening process.  The employee stated that the signature on the Lidros letter appeared to be genuine. 

With regard to the LCSYW letter, the signatory was contacted.  He stated that the Veteran was a former employee (a maintenance supervisor).  However, after reviewing the letter submitted by the Veteran, the signatory changed his statement, and said that the Veteran was merely an applicant who was not hired because of the reason stated on the letter, i.e., poor health.  The signatory could not present any documentation to prove that the Veteran had ever applied for work to the LCSYW.  He claimed that he had returned the Veteran's application form to him, that his application had been turned down due to his age and weak appearance, and that he had therefore never been given a physical.  The signatory stated that the Veteran's son was a friend of his, and that his son had requested that the letter be issued to the Veteran.  The signatory stated that he was the Personnel Department In-Charge at the time that the Veteran had applied for work.  

With regard to the OBC letter, the signatory was interviewed at her residence.  She confirmed the issuance of the letter to the Veteran.  The examination report states, "She disclosed that the content of the letter was not true as the barangay had no job opening for clerk or investigator, and she signed the letter as her favor to the Veteran, whom she addresses as a person of good character."

The Veteran was interviewed and advised of the forfeiture provision at Title 38 United States Code.  The Veteran provided biographical information, after which he was asked if he had applied for jobs at the three companies for which he submitted letters.  He disclosed that the submission of such letters was the idea of the fixer who has been assisting him in his VA claim.  The report states, "The truth was he did not apply for a job with any of these companies.  The fixer, who the Veteran only knows as Mr. P[redacted], typed the contents of the letters he submitted to the VA and he [the Veteran] personally requested the signatories to sign them.  The Veteran was the only one who acquired from the companies its [their] respective letterheads."

The Veteran admitted that Mr. P, who was a resident of Naic, Cavite, was the one who had filled out the Veteran's Application For Increased Compensation Based on Unemployability Form (VA Form 21-8940) and he (the Veteran) submitted it with the VA after he affixed his signature.  The Veteran could not recall when Mr. P personally went to his place to offer his service.  The Veteran claimed that Mr. P, who was not referred by anybody to him, did not ask for payment or remuneration for his help.  The Veteran refused to reduce his statement into writing.  

In May 2001, the RO recommended that the Veteran be submitted for consideration of forfeiture for fraud under 38 C.F.R. § 3.901(a) and (b).  The RO stated the following: the signatures of all three letters were found to be authentic, however, the contents of the letters were false and fraudulent.  The letters were prepared to accommodate the Veteran, to support his claim for increased VA benefits.  Upon interview, the Veteran had admitted that the letters were the idea of a claims fixer.  The Veteran stated that he had acquired the letterheads, and that Mr. P had written the letters.  Under the circumstances, the blame could not be shifted to the claims fixer (Mr. P).  The Veteran had knowingly and intentionally submitted false and fraudulent documents for the purposes of establishing entitlement to VA benefits.  If VA had accepted the letters, the Veteran would have been paid increased benefits, to which he had no legal entitlement.  

In June 2001, the Veteran was notified of the RO's proposed action.  

That same month (June 2001), the Veteran indicated that he had applied to Lidros and OBC, and stated that he had requested his son to help him get a job at LCSYW.  He stated that he had been rejected by Lidros due to his age and health.  He stated that he had applied for work so that he could buy his vitamins and medicine, and to keep himself busy.  

In July 2001, the RO issued a final administrative decision (FAD), in which it recommended that the Veteran entire record be referred to the Director, Compensation and Pension Service, for consideration of forfeiture under 38 U.S.C.A. § 6103.  The administrative decision states that the signatory to the OBC letter had admitted that the letter was not true, as there was no job available in her office for a clerk or an investigator.  There was no corroborating evidence from Lidros or LCSYW to show that the Veteran had ever applied for a job, "with a corresponding letter of denial which should be the basis of their certification submitted to the VA."  There was a statement from a knowledgeable person to the effect that the certifications issued were only to accommodate the Veteran, i.e., to provide him with documents to support his claim for increased rating based on unemployability.  The Veteran had submitted copies of a license showing that he was a licensed mechanic, and claimed to hold a mechanic's license with the U.S. FAA (Federal Aviation Administration) and Philippine CAA (Civil Aviation Authority).  However, "It is determined that he was aware and knew that the contents of the certifications he submitted were all false and fraudulent."  

In January 2002, the C&P Director determined that the Veteran had forfeited all his rights, claims, and benefits under the laws administered by the Department of Veterans Affairs due to a fraudulent claim for additional benefits.  The C&P Director stated the following: the Veteran's three letters from prospective employers were fraudulent in nature, and had actually been prepared by a claims fixer.  It was also learned that the Veteran had personally obtained the signatures affixed to those statements, as well as the letterheads on which they were typed.  The Veteran had admitted this evidence was fraudulent during his interview with a VA field examiner.  Had VA relied on this evidence, additional disability compensation, to which he is not otherwise entitled, would have been paid.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  

In March 2009, the Veteran filed a claim for legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  

In May 2009, the RO denied the claim.  The Veteran appealed.  

In October 2010, the Board stated that the present claim for legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund "has no legal validity unless the January 2002 forfeiture decision is overturned."  The Board therefore determined that these two issues are inextricably intertwined, and remanded the claim for the RO to adjudicate the CUE claim.  

In a July 2016 administrative decision, the RO determined that the C&P Director's January 2002 determination, that the Veteran had forfeited all his rights, claims, and benefits under the laws administered by the Department of Veterans Affairs due to a fraudulent claim for additional benefits in violation of 38 U.S.C.A. § 6103(a) and 38 C.F.R. § 3.901(a), was not based on CUE.  That same month, a supplemental statement of the case was issued.  

Analysis

With regard to the January 2002 determination, the Veteran argues the following: he filed his claim for a TDIU because he was 82 years old and had increasing medical expenses.  He submitted letters in support of his claim which essentially rejected his job applications, and which indicated that he was unemployable due to his age and poor health.  Although VA's medical examiner, and a field examiner, indicated that the Veteran was not unemployable due his service-connected disabilities, this was "contrary to human experience" i.e., it was error to find that an 82 year-old man was employable.  The Veteran never sought the letterheads by fraudulent means; "he was assisted not by claims fixers but by his son and nephew."  The Veteran sought the assistance of his family members due to hearing and mobility deficiencies; this may also explain why some of his responses to questions from VA's field examiner were unfavorable.  He had asked for work or a job, and he requested a formal explanation for his rejections.  This was not done with ill i.e., fraudulent, intentions.   

The United States Court of Appeals for Veterans Claims ("Court") has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of CUE, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 (1997). 

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law and, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.

Whoever knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Secretary (except laws pertaining to insurance benefits) shall forfeit all rights, claims, and benefits under all laws administered by the Secretary (except laws pertaining to insurance benefits).  38 U.S.C.A. § 6103(a) (West 1991).

After September 1, 1959, no forfeiture of benefits may be imposed under this section or section 6103 of this title upon any individual who was a resident of, or domiciled in, a State at the time the act or acts occurred on account of which benefits would, but not for this subsection, be forfeited unless such individual ceases to be a resident of, or domiciled in, a State before the expiration of the period during which criminal prosecution could be instituted.  This subsection shall not apply with respect to (A), any forfeiture occurring before September 1, 1959, or (B) an act or acts which occurred in the Philippine Islands before July 4, 1946.
 38 U.S.C.A. § 6103(d)(1).

Upon receipt of notice from a Regional Counsel the Adjudication Officer in the Manila Regional Office that a case is being formally submitted for consideration of forfeiture of a payee's rights or that the payee has been indicted for subversive activities, payments will be suspended effective date of last payment.  38 C.F.R. § 3.669(a) (2001).  

Forfeiture of benefits may not be declared except under the circumstances set forth in Sec. 3.901(d), Sec. 3.902(d), or Sec. 3.903.  38 C.F.R. § 3.900(b)(2) (2001).

Fraud is defined by VA regulation as an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Department of Veterans Affairs (except laws relating to insurance benefits).  Any person who commits fraud forfeits all rights to benefits under all laws administered by the Department of Veterans Affairs other than laws relating to insurance benefits.  38 C.F.R. § 3.901 (2001).

After September 1, 1959, forfeiture by reason of fraud may be declared if the fraudulent act was committed in the Philippine Islands.  38 C.F.R. § 3.901(d) (2001).

A forfeiture of benefits under 38 C.F.R. § 3.901 will not be declared until the person has been notified by the Regional Counsel or, in VA Regional Office, Manila, Philippines, the Veterans Service Center Manager, of the right to present a defense.  Such notice shall consist of a written statement sent to the person's latest address of record setting forth the following: (1) The specific charges against the person; (2) A detailed statement of the evidence supporting the charges, subject to regulatory limitations on disclosure of information; (3) Citation and discussion of the applicable statute; (4) The right to submit a statement or evidence within 60 days, either to rebut the charges or to explain the person's position; (5) The right to a hearing within 60 days, with representation by counsel of the person's own choosing, and (6) Notification that fees for the representation are limited in accordance with 38 U.S.C.A. § 5904(c) and that no expenses incurred by a claimant, counsel or witness will be paid by VA.  38 C.F.R. § 3.905(b) (2001).

A forfeiture action is an adversarial process initiated by VA.  The United States Court of Appeals for Veterans Claims (Court) has held, in essence, that this process requires the application of a "beyond a reasonable doubt standard" to declare a forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000).  

VA must determine whether the evidence establishes "beyond a reasonable doubt" that the appellant knowingly made, caused to be made, or presented false or fraudulent statements concerning a claim for benefits.  The determination of whether the appellant knowingly submitted false or fraudulent evidence to VA is a question of fact.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The issue is whether the January 2002 C&P Director's decision, which determined that the evidence showed beyond a reasonable doubt that the Veteran knowingly made, caused to be made, or presented false or fraudulent statements concerning a claim for benefits, was based on CUE.  The Board finds that it was not.  The C&P Director applied the correct statutory and regulatory provisions to the correct and relevant facts.  

As an initial matter, it appears that the conclusion in the July 2001 FAD, as to the submission of false and fraudulent copies of a mechanic's license and/or certifications, is insufficiently supported, as it is unaccompanied by any associated findings or documentation, and as there is no discussion of this issue in the February 2001 Field Examination Report.  However, the C&P Director's January 2002 decision did not reference this issue, or otherwise indicate that it was a basis for the decision.  Rather, the C&P Director's decision indicates that it was based on facts that were adequately documented in the record, and which were sufficient to establish, beyond a reasonable doubt, that the Veteran knowingly made, caused to be made, or presented false or fraudulent statements concerning a claim for benefits.  Specifically, the January 2002 determination indicates that it was based on the following conclusions: the Veteran had falsely reported that he had applied for three jobs but that in each case he had been turned down due to age and/or health.  He had obtained the three letterheads of these potential employers, and the signatures, and knew that the contents of those letters were typed by a claims fixer.  He admitted this evidence was fraudulent during his interview with a VA field examiner.  Had VA relied on this evidence, additional disability compensation, to which he was not otherwise entitled, would have been paid.

The Board notes that unstated in the C&P Director's decision, but of record at the time of the C&P Director's decision, was evidence showing that the signatory of the OBC letter had admitted that the content of that letter was false, and that she had signed the letter as a favor to the Veteran.  In addition, although the LCSYW signatory corroborated the Veteran's assertions and essentially indicated that the letter was legitimate, the C&P Director could reasonably have afforded this evidence reduced, or no, probative value, as the signatory initially stated that the Veteran was a former employee, specifically, "a maintenance supervisor," and as the signatory was unable to present any documentation to prove that the Veteran had ever applied for work to the LCSYW.  Finally, although the Veteran stated in written testimony in June 2001 that he had applied for jobs with the potential employers in issue, the C&P Director could reasonably have afforded this testimony reduced, or no, probative value, as he had previously admitted to the VA field examiner that he had not applied for these jobs.  

In summary, the evidence showed that the Veteran submitted three documents to VA which contained information that he knew was incorrect, and for which he had helped procure letterheads and signatures.  He knew that the contents of these letters had been written by someone other than the signatories, i.e., Mr. P.  This evidence was intended to be the basis for an award of additional VA benefits.  Although he refused to put his admissions into writing, he verbally admitted to these facts to a VA field examiner during a January 2001 interview, as recorded in the February 2001 Field Examination Report.  Consequently, his acts constituted fraud and were a proper basis for the January 2002 C&P Director's determination that the Veteran was to forfeit all VA benefits.  There is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Id.  Rather, a review of the evidence, and the applicable statutory and regulatory provisions, clearly demonstrates that there was no failure by the C&P Director to apply the correct statutory and regulatory provisions to the correct and relevant facts. 

In reaching this decision, the Board has considered the Veteran's arguments.  With regard to his arguments that VA medical examiners' conclusions to the effect that he was able to work were patently invalid for a man of his age, and that he was assisted not by a claims fixer, but rather by his son and nephew, the assistance of a claims fixer is not per se evidence of fraud, and neither of these arguments pertain to a material basis for the January 2002 C&P Director's decision.  With regard to his assertions that he never sought the letterheads by fraudulent means, and that he may have inaccurately made unfavorable statements to the VA field examiner because of hearing and/or mobility deficiencies, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245.  The arguments put forth are essentially a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated.  This does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen, 8 Vet. App. at 96; Fugo, 6 Vet. App. at 43-44.  Finally, the Veteran argues that he resides in a "third world country," and that he is in financial need.  However, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Based on the foregoing, the Board finds that there was no CUE in the January 2002 C&P Director's decision, which determined that the Veteran had forfeited all his rights, claims, and benefits under the laws administered by the Department of Veterans Affairs due to a fraudulent claim for additional benefit.  

Inasmuch as the appellant's forfeiture of VA benefits remains in effect, it constitutes a statutory bar to his receipt of any VA benefits, to include benefits from the Filipino Veterans Equity Compensation Fund.  See 38 U.S.C.A. § 6103.  The appellant does not meet the requirements for a one-time payment from the FVEC fund.  Accordingly, his claim for such benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to Notify and Assist

The VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109   (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (finding that VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed"). 

As noted in Livesay, CUE claims are not conventional appeals but instead are requests for revision of previous decisions.  Claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178- 179. 

Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.  

As the Board is denying the claim for entitlement to a one-time payment from the FVEC fund as a matter of law, the VCAA is inapplicable as there is no reasonable possibility that any notice or assistance could aid in substantiating the claims.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

In October 2010, the Board remanded this claim.  The Board directed that the RO should adjudicate the issue of whether CUE exists in the January 2002 forfeiture decision by VA's Director, Compensation and Pension, and that, if still in controversy, the issue of legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund should be readjudicated.  If the determination remained adverse to the appellant in any way, he and his representative were to be furnished a supplemental statement of the case.  In July 2016, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).







      (CONTINUED ON NEXT PAGE)
ORDER

The claim that the January 2002 C&P decision, which determined that the Veteran had forfeited all his rights, claims, and benefits under the laws administered by the Department of Veterans Affairs due to a fraudulent claim for additional benefits, should be revised on the basis of clear and unmistakable error, is denied.  

Entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


